Citation Nr: 0023735	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than March 19, 1998 
for service-connected sinusitis with rhinitis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1965 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
evaluation of the veteran's service-connected sinusitis with 
rhinitis from 10 percent to 30 percent effective from March 
19, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim of entitlement to an increased rating 
for service-connected sinusitis with rhinitis was received on 
March 19, 1998.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
March 19, 1998 for an increase evaluation for service 
connected sinusitis with rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran claimed entitlement to service connection for 
sinusitis with rhinitis in May 1995.  The RO granted service 
connection in a rating decision dated in January 1996 and 
assigned a noncompensable rating effective from the date of 
claim, May 31, 1995.  That decision was based primarily on 
evidence of a history of sinus infections in service and 
post-service medical reports extending from 1987 to 1995 that 
revealed a history of recurrent sinusitis with rhinitis.  

Subsequently, the veteran submitted a private medical 
statement dated in February 1996 indicative of ongoing 
chronic sinus problems.  The physician noted that in spite of 
treatment, the veteran could be expected to continue with 
chronic sinusitis.  A private medical statement dated in 
April 1996 reveals the veteran's history of treatment for 
chronic recurrent sinusitis.

VA medical examination in May 1996 disclosed increasingly 
severe symptoms associated with the veteran's sinus.  In a 
June 1996 rating decision, the RO increased the veteran's 
evaluation for sinusitis with rhinitis from zero percent to 
10 percent disabling effective from May 31, 1995.

An October 1996 private medical statement reveals continued 
symptoms of sinus and related treatment.  

In a statement dated in January 1997, the veteran requested 
that his claim for service connection for hearing loss be 
reopened.

The veteran's claim for an increased rating for his sinusitis 
with rhinitis was received on March 19, 1998.  The veteran 
stated at that time that he had submitted a request for an 
increased rating previously.  

On VA examination in June 1998, the veteran was diagnosed 
with draining sinuses.  In a January 1999 private medical 
doctor's statement it is disclosed that the veteran continues 
to experience chronic sinus problems in spite of surgery and 
treatment.  

During his personal hearing in June 1999, the veteran 
testified that he submitted a request to reopen his claim for 
an increased rating for sinusitis with rhinitis in October 
1996.  Transcript (T). at 1.  The veteran stated that the 
medical statement dated in October 1996 that was submitted in 
support of his claim was the basis for the increased 
evaluation from 10 percent to 30 percent, and as such, the 
effective date of the 30 percent should be October 1996.  
(T.) at 3, 4.  Further, the veteran maintained that he 
received several letters from the RO as to the development of 
his claim.  (T.) at 5.  
II. Pertinent Law and Regulations

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim, a reopened 
claim, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Should the application for compensation be received by the 
adjudicating agency within one year from discharge from 
service, the effective date of such award shall be the day 
following the date of discharge or release.  In the case of 
an increased rating claim, if the increase occurred within 
one year prior to the claim, the increase is effective as of 
the date the increase was "factually ascertainable."  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(1999).  An informal claim must also be in writing.  See 
Rodriguez v. West, No. 98-7087 (Fed. Cir. August 25, 1999).

III. Analysis

The Board finds that the veteran has presented a plausible 
claim and that VA has satisfied its duty to assist in the 
development of facts pertinent to the claim.  There are no 
areas in which further development may be beneficial.  38 
U.S.C.A. § 5107(a).

The veteran alleges that he is entitled to an earlier 
effective date for the 30 percent evaluation for service-
connected sinusitis with rhinitis.  Essentially, the veteran 
maintains that he submitted a claim for an increased rating 
in October 1996 and as such, the 30 percent evaluation, 
granted in December 1998, should reflect an effective date of 
October 29, 1996.  Further, he asserts that correspondence 
received from the RO indicative of ongoing development of his 
claim assured him that his request for an increased 
evaluation was ongoing.  

Nonetheless, in spite of the veteran's contentions, 
prevailing law and regulations dictate otherwise.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is no evidence 
of record that can be construed as a claim for an increased 
evaluation for the veteran's service connected sinusitis with 
rhinitis prior to March 19, 1998.  38 C.F.R. § 3.1(p) (1999); 
38 C.F.R. § 3.155.  It is true that the veteran indicated on 
his request for an increased evaluation received on March 19, 
1998 that he had previously submitted an increase claim for 
his service-connected sinusitis.  Although the documents 
received at the hearing on June 17, 1999, are consistent with 
the veteran's contention that he filed a claim on or about 
October 29, 1996, the fact remains that these documents did 
not become of record until June 1999.  Almost certainly the 
veteran did intend to file before March 1998, and there is no 
easy explanation why the VA Form 21-4138, dated October 29, 
1996, and the representative's transmittal sheet bearing that 
same date did not enter the record until approximately 18 
months after their preparation.  Documents do get lost or 
misplaced, and that is apparently what happened here.  What 
is lacking, however, is any persuasive reason to conclude 
that the regional office or any employee thereof, as opposed 
to others, is responsible for the failure of these papers to 
appear in the record before they actually did.

The earliest correspondence referencing any claims is dated 
in February 1997 and relates to entitlement to service 
connection for hearing loss; there is nothing in that 
statement that suggests a claim for an increased rating for 
sinusitis.  Moreover, correspondence from the RO following 
the February 1997 claim refers solely to the contents of that 
claim, service connection for hearing loss.  At the time the 
veteran submitted his claim for an increased evaluation for 
sinusitis with rhinitis received on March 19, 1998, he also 
submitted the October 1996 private medical statement 
previously considered in a prior rating decision. However, 
the veteran did not submit evidence of increased disability 
that was factually ascertainable within the one-year period 
of his claim for an increased rating.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Thus, pursuant to the controlling 
law and regulations, the veteran's claim for an increased 
rating is March 19, 1998, the date of receipt of the 
increased rating claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


ORDER

Entitlement to an effective date earlier than March 19, 1998 
for service-connected sinusitis with rhinitis is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

